NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



KENNETH A. GRAVES, DOC #Y57806,    )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D19-3322
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Lee
County; Nicholas R. Thompson, Judge.

Howard L. Dimmig, II, Public Defender,
and Christine Trakas Thornhill, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.